 

--------------------------------------------------------------------------------



 
Execution Copy
 
AMENDMENT, WAIVER AND EXTENSION TO
AMENDED AND RESTATED
CERTIFICATE PURCHASE AGREEMENT
 
THIS AMENDMENT, WAIVER AND EXTENSION TO AMENDED AND RESTATED CERTIFICATE
PURCHASE AGREEMENT (this "Amendment") dated as of May 26, 2006, is entered into
among Navistar Financial Securities Corporation (the "Seller"), Navistar
Financial Corporation ("Servicer"), Kitty Hawk Funding Corporation, ("KHFC"), as
a Conduit Purchaser, Liberty Street Funding Corp. ("Liberty Street"), as a
Conduit Purchaser, the Bank of Nova Scotia ("BNS"), as a Managing Agent and a
Committed Purchaser, and Bank of America, National Association ("Bank of
America"), as a Managing Agent, the Administrative Agent and a Committed
Purchaser.
 
RECITALS
 
A.  The Seller, the Servicer, KHFC, Liberty Street, BNS and Bank of America are
parties to that certain Amended and Restated Certificate Purchase Agreement,
dated as of December 27, 2004 (as amended, supplemented or otherwise modified
through the date hereof, the "Agreement"),
 
                B.  Such parties desire to amend the Agreement as hereafter set
forth.
 
C.  Prior to giving effect to the amendment to Section 7A.01(c) of the Agreement
set forth in Section 1 below, Section 7A.01 of the Agreement required that NFC
furnish to the Administrative Agent as soon as available and in any event within
45 days after the end of each of the first three fiscal quarters of any fiscal
year and 120 days after the end of the last fiscal quarter of any fiscal year,
copies of the interim or annual, as applicable, financial statements of NFC,
prepared in conformity with generally accepted accounting principles
consistently applied. NFC has requested a waiver of any Default (defined below)
arising from its failure to deliver copies of the annual and interim financial
statements of the fiscal year ending October 2005 and the fiscal quarters ending
January 31, April 30 and July 31 of 2006 on a timely basis (such failure, the
"Reporting Default"). The parties hereto hereby agrees to waive the occurrence
of any Default to the extent described below.
 
D.  Such parties desire to modify the Purchase Expiration Date under (and as
defined in) the Agreement in accordance with Section 2.04 of the Agreement.
 
E.  NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.            Amendments to Agreement. By their signatures hereto, each of the
parties hereto hereby agrees to the following amendments to the Agreement:
 
                (i )            The Agreement is hereby amended by amending and
restating Section 7A.0 1(c) of the Agreement in its entirety to read as follows:

 
E-45

--------------------------------------------------------------------------------


 
(c) (1) as soon as available and in any event within (i) 45 days after the end
of each of the first three fiscal quarters of any fiscal year and (ii) 120 days
after the end of the last fiscal quarter of any fiscal year, copies of the
interim or annual, as applicable, financial statements of NFC, prepared in
conformity with generally accepted accounting principles consistently applied;
provided, however that NFC shall not be required to deliver its financial
statements for fiscal year 2005 and for the fiscal quarters ending January 31,
April 30 and July 31 of 2006 until the earlier to occur of January 31, 2007 and
five (5) Business Days after the filing thereof with the SEC and (2) as soon as
available and in any event within 30 days after the end of each month, the
monthly management financial reports required to be delivered pursuant to the
Amended and Restated Credit Agreement dated as of July 1, 2005, among the
Servicer, Bank of America, and BNS, among others; provided, however, that such
reporting shall not be required so long as the Servicer's parent has filed all
reports with the Securities and Exchange Commission required pursuant to Section
13 of the Exchange Act.
 
(ii )  The definition of "Maximum Funded Amount" contained in Section 1.01 of
the Agreement is hereby amended by replacing the amount "$400,000,000" contained
therein with the amount "$600,000,000"; and
 
(iii)  the Purchaser Percentage and Commitment for the Committed Purchasers are
amended and restated to read as set forth on the signature page to this
Amendment.
 
2.            Waiver. By their signatures hereto, each of the parties hereto
waives any condition or covenant that has not been satisfied, the breach of any
representation or warranty made or deemed made, and any occurrence of an
Early Amortization Event, event of default, event of termination or similar
event (in each case, with respect to all of the foregoing, whether such event is
matured or unmatured and collectively referred to herein as a "Default"), under
the Agreement, solely to the extent such Default was caused directly by or
resulted directly from (a) the Reporting Default, (b) a breach of any
representation or warranty in Section 5.01(1) or 5.020(j) of the Agreement
resulting from or arising out of any restatement, in connection with the audit
conducted for the fiscal year ended October 2005, of any financial statements of
NFC or any of its affiliates for any period ending on or before July 31, 2005,
or any reports, financial statements, certificates or other information
containing similar or derived information therefrom with respect to such periods
or (c) the failure of NFC, as Servicer, to deliver the reports contemplated by,
and due on or about April 15, 2006 pursuant to, Section 3.06(a) and (b) of the
Pooling and Servicing Agreement (as defined in the Agreement) by April 15, 2006;
provided that such reports shall be delivered on or before January 31, 2007.
Each party (other than NFC and the Seller) hereto hereby expressly reserves, and
nothing herein shall be construed as a waiver of NFC's failure to comply with
Section 7A.01(c), as amended hereby, any Event of Default (as defined in the
Pooling and Servicing Agreement) occurring as a result of the failure referred
to in clause (c) without the consent of, or at the direction of, KHFC, Liberty
Street, BNS or Bank of America, or NFC's failure to deliver the reports referred
to in the immediately

 
E-46

--------------------------------------------------------------------------------


 
 
preceding sentence on or before the earlier of (i ) five (5) Business Days after
the filing thereof with the SEC and (ii) January 31, 2007.
 
3.  Extension. The Purchase Expiration Date is extended to May 24, 2007, or, if
earlier, the date specified in clause (ii) of the definition of Purchase
Expiration Date in the Agreement as originally executed.
 
4.  Representations and Warranties. The Seller hereby represents and warrants to
KHFC, Liberty Street, BNS and Bank of America that, after giving effect to this
Amendment, no Early Amortization Event has occurred and is now continuing, and
NFC hereby represents and warrants that, after giving effect to this Amendment,
no Early Amortization Event or Servicer Termination Event has occurred and is
now continuing.
 
5.  Effect of Amendment. All provisions of the Agreement, as extended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to "this Agreement", "hereof",
"herein" or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller's securitization program shall
be deemed to be references to the Agreement as extended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.
 
6.  Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions:
 
(i )  each fee specified in the Fee Letter as being due on or prior to the date
hereof shall have been paid; and
 
(ii)  the Seller shall have furnished to the Administrative Agent and the
Managing Agent bring-down opinions to each of the opinions delivered on or about
December 27, 2004, and such other information, certificates and documents as the
Administrative Agent and the Managing Agents may reasonably requests.
 
7.  Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
 
8.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.
 
9.  Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

[signatures on next pages]
 
 
E-47

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
NAVISTAR FINANCIAL SECURITIES CORPORATION,
as Seller
 
By:      /s/  JOHN V. MULVANEY, SR.
Name:        John V. Mulvaney, Sr.
Title:          V. P. Controller
 
NAVISTAR FINANCIAL CORPORATION,
as Service
 
By:     /s/   JOHN V. MULVANEY, SR.
Name:        John V. Mulvaney, Sr.
Title:          V. P. Controller
 
 
KITTY HAWK FUNDING CORPORATION,
as a Conduit Purchaser for the KHFC Purchaser Group
 
By:      /s/  JILL A. GORDON
Name:        Jill A. Gordon
Title:         Vice President
 
 
BANK OF AMERICA, NATIONAL ASSOCIATION,
 
By:     /s/  WILLEM VAN BEEK
Name:       Willem Van Beek
Title:         Principal
 
BANK OF AMERICA, NATIONAL ASSOCIATION,
as a Committed Purchaser and Managing Agent for the KHFC Purchaser Group
 
By:    /s/   WILLEM VAN BEEK
Name:       Willem Van Beek
Title:         Principal
 
Purchase Percentage:  33 1/3%
Commitment:  $200,000,000
 
 
E-48

--------------------------------------------------------------------------------



 
THE BANK OF NOVA SCOTIA,
as a Committed Purchaser and Managing Agent for the Liberty Street Purchase
Group
 
By:   /s/   NORMAN LAST
Name:      Norman Last
Title:        Managing Director
 
Purchaser Percentage:  66 2/3%
Commitment:  $400,000,000
 
 
LIBERTY STREET FUNDING CORP.
As a conduit Purchaser for the Liberty Street Purchaser Group
 
By:    /s/   TONY WONG
Name:       Tony Wong
Title:         Vice President
 

 
E-49

--------------------------------------------------------------------------------


